Citation Nr: 0500577	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for an osteochondroma 
of the left femur.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a right inguinal 
hernia. 

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  In an April 1991 rating decision, the RO denied service 
connection for an osteochondroma of the left femur and a 
right inguinal hernia; after the veteran was notified of the 
adverse determinations and of his procedural and appellate 
rights, he did not appeal the rating decision. 

2.  The evidence received since the April 1991 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claims; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claims for service connection for 
osteochondroma of the left femur and a right inguinal hernia.

3.  Asbestosis is not currently shown.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision by the RO became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

2.  New and material evidence has not been presented to 
reopen the claims of service connection for an osteochondroma 
of the left femur or a right inguinal hernia.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).
3.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided pre-adjudication VCAA notice by 
letters in March and May 2002.  The RO informed the veteran 
of the type of evidence needed to substantiate the claims 
previously denied, namely, new and material evidence, not 
previously considered, which was relevant to the issues, that 
is, that the pre-existing conditions were aggravated by 
service; and on the new claim of service connection, evidence 
of current asbestosis and medical evidence of a relationship 
between asbestosis and an injury, disease, or event during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
In each instance, the veteran was given 30 days to respond.  
And he was asked to submit any evidence that was relevant to 
his claims. 

In this case, the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).  As for the requirement to ask for any evidence in 
the claimant's possession that pertains to a claim, the RO's 
request to submit any evidence that was relevant to his 
claims is the equivalent.

As for the 30 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.  

For these reasons, further VCAA notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.
1.  New and Material

Evidence Previously Considered 

In April 1991, the RO denied service connection for 
osteochondroma of the left femur and right inguinal hernia on 
the grounds that each condition pre-existed service and that 
there was no medical evidence to establish that the 
conditions were aggravated during service.

Evidence before the RO at the time is summarized below.  

The service medical records show that on entrance examination 
no defects were noted.  In November 1962, the veteran was 
hospitalized because of a bone growth on the left thigh, 
which had been present for about 8-10 years and which was 
causing some discomfort.  The veteran was also noted to have 
had a right inguinal hernia since birth.  An X-ray revealed 
an osteochondroma arising from the left distal femur.  The 
osteochondroma was then surgically removed and the right 
inguinal hernia was repaired.  On separation examination, the 
examiner reported no recurrence of the osteochondroma and no 
functional limitation. There were also no complications or 
residuals of the hernia repair. 

Additional Evidence 

The evidence submitted subsequent to the April 1991 rating 
decision consists of a copy of July 1991 hospital report.  
The report discloses that the veteran was admitted for repair 
of a recurrent right inguinal hernia.  It was noted that he 
had no recurrence until about one year earlier. 

Analysis

In January 2002, the veteran filed an application to reopen 
the claims of service connection for an osteochondroma of the 
left femur and a right inguinal hernia. 

Although the previous denials became final, if new and 
material evidence is presented with respect to the claims, 
the Secretary shall reopen the claims and review the former 
disposition of the claims.  38 U.S.C.A. § 5108 (West 2002). 

As defined by regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

In determining whether the evidence is new and material, the 
newly presented evidence is to be presumed credible.  The 
Board is also required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
April 1991.  

The reason for the previous denial of the claims was a lack 
of medical evidence to show that the pre-existing 
osteochondroma and right inguinal hernia were aggravated 
during service.  Therefore, any new and material evidence 
would have to relate to an unestablished fact necessary to 
substantiate the claims, that is, that the pre-existing 
conditions were aggravated by service. 

In this case, no additional evidence has been presented on 
the issue of service connection for osteochondroma.  As for 
the inguinal hernia, the 1991 hospital report is not material 
because it does not relate to the unestablished fact 
necessary to substantiate a claim, that is, aggravation of 
the pre-existing hernia during service, as it follows service 
by about 30 years and it does not relate to whether the 
inguinal hernia actually worsened in service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the claims of service connection.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 



2.  Service Connection

Factual Background

The service medical records contain no complaint, finding, or 
history of lung disease.  On separation examination, a chest 
X-ray was normal.

In support of his claim, the veteran stated that he was 
exposed to asbestos in service while changing tires on trucks 
with asbestos brake pads. 

After service, Worker's Compensation records disclose that 
the veteran was exposed to dust in the course of and as a 
result of his employment and that he had exposure to the 
hazards of occupational pneumoconiosis.  

Analysis

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  

The diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  

While the veteran may have had some asbestos exposure during 
service, there is no medical evidence that he current suffers 
from asbestosis on the basis of X-ray evidence.  The 
documented occupational exposure to pneumoconiosis is not due 
to inhalation of asbestos fibers.  While the record does 
contain a diagnosis of pneumoconiosis.  Asbestosis has not 
been diagnosed.  There is no contrary medical evidence. As a 
layman, the veteran is not competent to offer an opinion on a 
matter that requires a medical diagnosis or involves the 
etiology of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
In the absence of medical evidence of current asbestosis, 
there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.).  
Consequently, absent medical evidence of current asbestosis, 
service connection cannot be granted.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.).  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for asbestosis and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for an 
osteochondroma of the left femur is denied. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
right inguinal hernia is denied.

Service connection for asbestosis is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


